Citation Nr: 1412139	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from July 1988 to January 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to the Veteran's request for a personal hearing before the Board in his August 2009 Substantive appeal, a hearing was scheduled for June 2013.  Despite receiving adequate notice of that hearing by way of a May 2013 letter, he failed to attend his scheduled hearing, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(d) (2013).

The Board also notes that the Veteran's appeal originally included the issues of entitlement to an increased evaluation for chronic vascular/migraine headaches and for a left variocele and bilateral incomplete atrophy of testis.  However, the Veteran did not submit a substantive appeal for these particular issues following the issuance of the July 2010 statement of the case.  In fact, he specifically indicated in an August 2010 VA Form 9 that he was only appealing the issue of entitlement to an increased evaluation for hypertension.  Accordingly, these other issues no longer remain in appellate status, and no further consideration is required.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims reveals a December 2013 appellate brief which has been considered by the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was last afforded a VA examination in January 2010 in connection with his claim for an increased evaluation for hypertension.  In a December 2013 brief, the Veteran's representative asserted that the Veteran's hypertension had worsened and requested an additional VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hypertension.  
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should indicate the predominant diastolic and systolic pressures and whether the Veteran requires continuous medication for control of his blood pressure.

Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence received since the last supplemental statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


